Appeal by defendant Sidney Estes from an order denying a motion to change the place of trial from the county of Essex to the county of Clinton on the ground of the convenience of witnesses. The actions are based, upon negligence resulting from a two-ear automobile collision which occurred in Plattsburgh, in the county of Clinton, N. Y. The actions have been consolidated. All of the parties reside in the *735county of Essex. It appears from the moving papers that the county seat of Essex County is approximately forty miles by improved road from the county seat of Clinton County. The moving papers set forth as the witnesses whose convenience will be served, two daughters of the defendant Estes and one Patricia Eooney of Plattsburgh, N. Y., who were passengers in the Estes car, and four policemen of Plattsburgh who are alleged to have investigated the accident but who did not witness it. The moving papers indicate the general subject of the testimony of these witnesses but specify no facts to which any of them will testify. The order appealed from is discretionary, and the lower court was entitled to consider the ends of justice as well as the convenience of witnesses. We find there was no abuse of discretion. Order unanimously affirmed, with $10 costs and printing disbursements. Present — Foster, P. J., Heffeman, Brewster, Bergan and Coon, JJ.